Appellant appeals this case from a conviction in the District Court of Stonewall County of murder, with punishment fixed at 10 years in the penitentiary.
The facts in this case are closely allied to those in cause No. 9289, W. C. Holcomb v. State, opinion this day handed down. Appellant was the son of W. C. Holcomb and brother of the girl, information as to whose intercourse with deceased is laid as the cause for the killing. The defensive theory is that upon learning of the conduct of deceased toward the sister of appellant, he and his father, acting together, went to where deceased was in a car and both fired their guns at deceased, from the effect of which shooting he died and that this at best is no more than manslaughter. In addition to the facts given in testimony upon the trial of W. C. Holcomb, the state introduced testimony in this case which seems to sufficiently show a meeting between appellant and deceased on one or two occasions after the communication of the alleged insulting conduct and before the homicide.
We find in the record no bills of exception, and the only contention briefed by appellant's able counsel is that the evidence is insufficient to support a judgment for murder and *Page 350 
the assessment of a ten-year penalty. We have carefully reviewed the facts and are unable to agree with appellant's contention. Our views are expressed to some extent in the case of Holcomb v. State, supra. The communication to appellant of the fact of the alleged betrayal of his sister by deceased, appears to have been some weeks, if not months, before the alleged homicide. It is manifest that efforts were made to bring about the marriage of deceased with the girl, which failed because of the refusal of deceased so to do, he claiming that he was not guilty of having carnal knowledge of her. Efforts also are reflected in the record of an attempt on the part of appellant and his brother to have a personal interview with deceased, having for its object the bringing about of said marriage. The state witnesses unquestionably show a meeting between the parties prior to the homicide; once on a road where deceased on foot met appellant who was in a truck, and another time when deceased passed by where appellant was, and a witness said that while deceased was yet in sight appellant stepped to the corner of a building apparently to see which way deceased went. The testimony as to the mental condition of appellant at the time of the homicide as well as to the fact of there having been a previous meeting, was for the jury's consideration. Their verdict makes it appear that they did not believe the killing was under the influence of sudden passion arising from the fact of the communicated insult, or else that they believed the case not one of manslaughter because of the former meeting of the parties.
There being nothing in the record to cause this court to believe that the verdict was the result of prejudice against this young man, and the jury having support for their verdict, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.